Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 1, 19, 25-45 are pending in the current application. This application is a CON of 16/009,439 06/15/2018 PAT 10889582, which is a CON of 14/375,353 07/29/2014 PAT 10000481, which is a 371 of PCT/GB2013/050212 01/30/2013 and claims priority to UNITED KINGDOM 1201566.5 01/30/2012.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application 16/009,439, 14/375,353 PCT/GB2013/050212 and UNITED KINGDOM 1201566.5 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, 16/009,439, 14/375,353, PCT/GB2013/050212 and UNITED KINGDOM 1201566.5 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant claims are drawn to a genericized specific process that is not disclosed in the specification.  The formulae (II), (III) of claim 25, formula (IV) of claim 28, and formula (V) in claim 30 are created with the amendment of March 9, 2021 and are not disclosed in the specification as filed.  The concept in claim 26 of “coupling agent” and “base” are entirely new generic concepts that do not appear in the priority documents.  Claim 28 refers to a “reducing agent” which is also a generic description that does not appear in the specification.  The reagent “trimethylamine” does not appear anywhere in the specification. There are specific reactions to make specific compounds in the specification but no suggestion of the generic process claimed.  The claims are afforded the priority date of the amendment of March 9, 2021.
Response to Restriction Election
3.	Applicant’s election of group III and the species, 1-Benzyl-1H-pyrazole-4-carboxylic acid [5-bromo-4-((R)-3-methylamino-piperidin- 1-yl)-1H-pyrrolo[2,3-b]pyridin-3-yl]-amide,  in the reply filed on  March 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 25-35, 37, 39-41 and 43-45 read on the elected species. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 36, 38, 42, which does not read on the elected species is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 25-35, 37, 39-41 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claims are drawn to a genericized specific process that is not disclosed in the specification.  The formulae (II), (III) of claim 25, formula (IV) of claim 28, and formula (V) in claim 30 are created with the amendment of March 9, 2021 and are not disclosed in the specification as filed.  The concept in claim 26 of “coupling agent” and “base” are entirely new generic concepts that do not appear in the as filed specification.  Claim 28 refers to a “reducing agent” which is also a generic description that does not appear in the specification.  The reagent “trimethylamine” (claim 27) does not appear anywhere in the specification. There are specific reactions to make specific compounds in the specification but no suggestion of the generic process claimed.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 33-35, 39-41 and 43-44 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 33-35 introduce values of Z that are not in claim 25.  Claims 42-43 refers to Z1 and Z2 values that are not part of the Z definitions in claim 41. Claim 41 refers to groups, “the heterocycle or nitrogen containing heterocycle” that are not in the parent claim 25 or 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 25-26, 28-35, 37, 39-41 and 43-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stokes WO 2013114113 A1. Stokes teaches the synthesis of the elected species at Example 8 on page 33-34, which is said to occur as that of Example 6. Step 5 uses nitric acid to prepare the nitro compound (Claim 30).    Step 6 uses Tin (II) Chloride to prepare the amine (Claim 28/29).  Step 7 in Example 6 “using the methodology described for Example 1 Step 3” which appears on page 24 and uses HATU (claim 27) and triethylamine.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 25-26, 28-30, 32-35, 37, 39, 41 and 43-45 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Le Huerou WO 2009140320 A1 (cited on the IDS). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Le Huerou discloses a process to make the compounds of Formula I at page 48


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Formula (I) is the same as compound 10 or 11 above where Z is (Alk)n-Rn-(Alk)n-X, where 
The R2 above is pyrazole and the pyrazole is substituted with benzyl-OMe ( i.e. Y as per the proviso in claim 31).   The examples of this reaction include Example 64. The intermediate of step C is the third compound on page 9 of the claim 45.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The coupling of 8 to 9 was done with BOPCl (a coupling agent) and triethylamine (a base). Other reagents are listed including HBTU, and other bases including Hunig’s base.  The step in claim 28 is the step 7 to 8.  In Example 1 SnCl2 was used as the nitro reductant. The nitration step of claim 30 is done in step 6 to 7. In Example 1 fuming nitric acid was used for nitration.
The instant claims are drawn to a process where the steps are reversed in LeHuerou, where Formula II and Formula III are coupled on a compound where Z is already present.  The LeHuerou process adds the amine Z after the amide formation (9 to 10).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to reverse the order of the steps and arrive at the instantly claimed process. Reordering the steps of the known process is obvious (See In Re Gibson 5 USPQ 230).  LeHuerou suggests that “those skilled in the art will appreciate that other synthetic routes may be used to synthesize the inventive compounds.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625